— Judgment and order affirmed, with costs. Memorandum: There is evidence that the defendant maintained its building in violation of applicable provisions of the 1928 Building Code of City of Niagara Falls. The defendant was bound to conform its building to the requirements of this Code without waiting for an order from the building inspector and it was negligent in having failed to do so. (Willy v. Mulledy, 78 N. Y. 310, 314; McRickard v. Flint, 114 id. 222, 226; Arnold v. National Starch Co., 194 id. 42, 45; Amberg v. Kinley, 214 id. 531, 534; Goetz v. Duffy, 215 id. 53, 57; Sitzler v. Lathers, 223 App. Div. 675.) The verdict directed by the learned trial justice for the plaintiff finds support in the evidence and is not against its weight. We have examined the exceptions taken to rulings on the trial and find no errors of moment. The plaintiff’s injuries are of such character that we would not be justified in interfering with the damages awarded by the learned and experienced trial justice. The award was ample but not demonstrably excessive. All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) P-esent — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.